DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-13 in the reply filed on June 22, 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Figs. 1A-1E are missing a majority of the reference numerals recited in paragraphs [0035]-[0036].  Further all figures in the range of Figs. 1-5 are missing reference numerals.  Reference numerals are found in only figures in the range of Figs. 6-9.  Due to the large number of reference numerals missing the Examiner asks Applicant to verify all reference numerals in the specification are in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In lines 3-4 of claim 5, Applicant claims “a central bore extending there through for receiving a threaded screw” and in lines 12-13 claims “the central bore of the locking portion are coaxially aligned for receiving the threaded screw”.  The Examiner interprets these phrases as indicating intended use of the central bore of the locking portion, and therefore, a threaded screw is not required in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first central bore of the locking portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the first central bore of the locking portion” should be “the central bore of the locking portion”, since a central bore is recited in line 3 of claim 5.
Claim 9 recites a limitation including the terms whereby, when, it is unclear to the Examiner if the limitations after the term “when” are optional or required.  Please clarify the structure required in claim 9, the Examiner suggests amending the claim to use configured to language without the term “when”.  Claims 10-13 depend from claim 9, and are also indefinite.  
Claims 10 and 11 recite “the two flattened tabs” and it is unclear to the Examiner which of “the flattened tabs” Applicant is referencing.  Please clarify if “flattened tabs” should be “two flattened tabs”.
Claim 10 recites “wherein first of the two flattened tabs”, and due to lack of clarity discussed above for “the two flattened tabs”, it Is unclear which of the flattened tabs Applicant is referencing.  
Claim 10 recites the limitation "the second of the two flattened tabs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Further, there is lack of clarity due to referencing “the two flattened tabs”, as discussed above.  Claim 11 depends from claim 10, and also lacks clarity.  
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated Erikson et al. (US 2001/0046427A1 – hereinafter Erikson).
Regarding claim 5, Erikson (Figs. 1 and 2) discloses a coaxial locking collar comprising a collar piece  and a threaded bushing (“nut half 38”).  Erikson (Figs. 1 and 2 and [0024]-[0028] discloses the collar piece comprising a locking portion (nut 40 with cylindrical sleeve portion 46) comprising a central bore extending there through for receiving a threaded screw (“screw 12”) and a fixed portion (“advancing collar 54”) comprising a second central bore that is coaxially aligned with the central bore of the locking portion.  Erikson further discloses the threaded bushing (“nut half 38”) comprising a central bore that extends through its entire length and a male threaded portion (corresponding to outer surface 48 of the cylindrical sleeve portion 42 of nut 38).  Erikson illustrates the second central bore of the fixed portion (“advancing collar 54”) has an interior surface 56 that is female threaded for threadably receiving the male threaded portion (“outer surface 48”) of the threaded bushing (“nut 38”).  Further, Erikson illustrates the threaded bushing (“nut 38”) is threaded into the second central bore of the fixed portion (“advancing collar 54”) and the central bore of the locking portion are coaxially aligned for receiving the threaded screw (“screw 12”) there through.  
Regarding claim 6, as discussed in the rejection of claim 5 above, Erikson discloses the claimed collar piece, locking portion, and the fixed portion.  Erikson (Figs. 1 and 2 and [0026]) discloses the locking portion and fixed portion interlock.  The interlocked locking and fixed portion provides for the collar piece as a unitary piece. 
Regarding claim 7, as discussed in the rejection of claim 5 above, the fixed portion (“advancing collar 54”) of Erikson (Fig. 2) has a second central bore that receives the threaded portion of the threaded bushing.  Erikson (Fig. 2) illustrates the threaded portion of the threaded bushing has a larger diameter than the screw 12 received by the locking portion, and therefore provides for the second central bore has a larger diameter than the central bore (i.e. first central bore) of the locking portion.  
Regarding claim 8, based on Figs. 2-4, Erickson discloses a gap between the cylindrical portion 46 of the locking portion and the inner surface 56 of the fixed portion of the collar piece.  This provides for a gap that extends partially through the collar piece on a transverse orientation to the central bore.
Examiner Comments - Allowable Subject Matter
Full allowability of claims 9-13 could not be determined due to 35 U.S.C. 112(b) issues with claims 9, 10, and 11.  It appears the prior art fails to disclose or suggest the coaxial locking assembly of claim 8 further comprising the claimed radially extending slot that extends through to the central bore and separates one side of the locking portion into to ends, and the configuration stated in the whereby, when statement if this configuration is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741